Title: Thomas Jefferson to William Short, 21 September 1810
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello Sep. 21. 10.
          
          Your’s of Aug. 30. arrived while I was absent in Bedford, to which place I now go several times in the year & stay there from a fortnight to a month. I congratulate you on your safe arrival in the US. and should have done it with more pleasure in person had your perambulations for health led you this way.  your former letter by mr Irving was immediately complied with, the business executed to your wish by mr Barnes, & the certificate sent by him to mr Taylor, who has doubtless so informed you. the newspaper trash concerning your interventions between Bonaparte & me, is like all their other stuff of the same kind, totally disregarded by me & by every body else. they have lied themselves, with respect to me, out of all belief. I had forgotten that the things you mention were in the papers. mr Coles’ certificate was published without consulting me, or I should have advised against it. I would rather you should say nothing for the same reason.altho’ I withdraw myself altogether from Politics, yet when I can be the channel of useful information to the government, I communicate it as a duty. could you see the President, you could doubtless give him in conversation a more perfect idea of things beyond the water, than by letter. but should you prefer the latter course and myself as the agent, I shall pass it on with pleasure, and I am sure you will perform a very acceptable service to the president, who will consider what comes from you as worthy of entire respect and confidence. I know that his dispositions towards you are the best possible. I think too, you should give any useful information you possess. I need not say to you that we shall always be happy to see you here, when you cannot dispose of yourself more to your own satisfaction, and that I am constantly your affectionate friend
          
            Th:
            Jefferson
        